Title: To George Washington from Lieutenant Colonel Udny Hay, 18 November 1778
From: Hay, Udny
To: Washington, George


  
    Sir
    Fish Kill [N.Y.] 18th Novr 1778
  
In consequence of your Excellencies order I sent Mr Stewart an Asst Qr Master to enquire into the State of Salisbury Furnace, having requested the Manager to give me particular answers to sundry Queries I made on that subject, but he being absent, Mr Stewart who served as a Clerk three years at a Furnace in the Jerseys and knows something of the business makes the following report, and is of opinion that Furnace will not be in blast this winter—At Salisbury Furnace there was only six hundred Cords of Wood cutt—no Coal burnt, nor were they in expectation of having any more wood cutt this winter, as they had no wood cutters engaged; the Hearth Stones were not yett hauld from the waterside nor would they probably before sleighing time, nor was there above twenty or at most thirty Tons of Ore at the Furnace—I must beg leave to give my opinion to your Excellency that the Manager has used us excessively ill by not having the Furnace in more readiness, as we have left many things undone which would have been of great public service, and employd our masons a great part of this Summer to procure the Stones for the Hearth, which he assured me would be the only impediment to prevent the furnace being in blast early this winter. I have the Honour to be with great respect, Your Excellencies, most obedt & very humble Sert,
  
    Udny Hay
  
  
This moment arrived a very fine saddle of Venison for your Excellency from Albany which shall be immediately forwarded.
  
